Title: Petition of Joseph-Léonard Poirey, [11 January] 1797
From: Madison, James,Poirey, Joseph-Léonard
To: 




[11 January 1797]

   
   JM called up the bill on the claim of Poirey. The House went into a Committee of the Whole, rose, and reported the bill without amendment (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 2d sess., 1839).


Mr. Madison observed, that if he saw any danger from the precedent of making this provision, he should not be for it; but he believed the precedent could not be extended to any other case. This officer, he had learnt, would have been put on the foreign list, had it not been that he was so wrapped up in the conduct of his general, as to consider it indelicate to receive any payment. He relied upon the prosperous fortune of general La Fayette for recompense. This had failed him. If, said Mr. M. any thing could afford comfort to the general in his present unfortunate confinement, it would doubtless be to find that the United States had extended their liberality to the relief of his faithful servant.



   
   Claypoole’s Am. Daily Advertiser, 12 Jan. 1797 (reprinted in Philadelphia Gazette, 12 Jan. 1797, Gales’s Independent Gazetteer, 13 Jan. 1797, and American Senator, 1:335; also reported in New World, 13 Jan. 1797).



   
   Lafayette was held in captivity by Austria at Olmutz between May 1794 and September 1797 (John S. Penman, Lafayette and Three Revolutions [Boston, 1929], pp. 219–41).






[11 January 1797]
Mr. Madison said, when he was up before, he had omitted to answer the question of the gentleman from New-York. It did not appear clear, he said, what part of the time Mr. Poirey was secretary, and what part aid-de-camp; they had chosen, therefore, to insert both characters. He would, of course, be allowed according to his services.


